UNITED STATES DISTRICT COURT                              fILED
                                    FOR THE DISTRICT OF COLUMBIA                              MAY O't 20m
                                                                                  rrl"~k
        NORMA B. CALVERT,                          )                              ,,-, "',1   t
                                                                                                  J.
                                                                                                  u.~.
                                                                                                       ,.   r)'
                                                                                                            l.Istr:ct anD
                                                   )                                   Bankruptcy Courts
                       Plaintiff,                  )
                                                   )
                v.                                 )      Civil Action No. 09-01560
                                                   )
        UNITED STATES OF AMERICA, et al.,          )
                                                   )
                       Defendants.                 )

                                        MEMORANDUM OPINION

                On April 15, 2010, the Court dismissed this action without prejudice for plaintiff's

        failure to comply with the requirements of the Prison Litigation Reform Act ("PLRA"),

        see 28 U.s.c. § 1915. The Court has received plaintiff's April 20, 2010 letter, and

        construes it as a motion to reopen his case. With the letter and its attachments,

        plaintiff has demonstrated his efforts to timely submit a certified copy of his trust fund

        account statement for the six-month period immediately preceding the filing of his

        complaint as the PLRA requires. The Court will grant plaintiff's motion to reopen the

        case.

                According to plaintiff's submission, the balance in his trust fund account at the

        time he filed this action far exceeded the $350 filing fee. It does not appear that

        plaintiff is indigent, and the Court will deny his motion to proceed in forma pauperis.

        An Order accompanies this Memorandum Opinion.

                                                   [:fLt>-          S t;L¥c~
                                                   United States District Judge




/(1 (